Citation Nr: 1503629	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  14-15 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to August 1962 and June 1963 to December 1974 and had additional service in the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue on appeal originally adjudicated by the RO as entitlement to service connection for PTSD has been recharacterized and bifurcated to consider any acquired psychiatric disorder other than PTSD.  The Veteran also expressed disagreement with the RO's denial of service connection for hypertension in that decision.  Nevertheless, the Veteran withdrew the appeal as to this issue in a July 2013 written statement.  Thus, the Board finds that the hypertension claim is no longer in appellate status, and no further consideration is necessary.

The Board remanded the case for further development in September 2014.  That development was completed as to the issue decided herein, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the present appeal.

In an August 2014 written submission, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to his service-connected ischemic heart disease and diabetes mellitus type II.  VBMS continues to show this issue as pending with the agency of original jurisdiction (AOJ).  See December 2014 VA memorandum.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence shows that the Veteran does not meet the diagnostic criteria for PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in November 2009, prior to the initial decision on the claim.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

The Veteran was not notified of the amendment of 38 C.F.R. § 3.304(f), which was amended during the course of this claim, until the April 2014 statement of the case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Nevertheless, any timing deficiency was cured by subsequent readjudication of the claim in the December 2014 supplemental SOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Moreover, the Veteran indicated that he had actual knowledge of the regulation change, inasmuch as he argued that he should be granted service connection for PTSD "under the new relaxed rules" in his October 2010 notice of disagreement (NOD).  Thus, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service records and all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.

The Veteran was afforded VA examinations in May 2010 and November 2014 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports in this case are adequate to decide the issue of service connection for PTSD because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

On review of the September 2014 remand directives and responsive actions, the Board finds that there was compliance with the remand directives.  The AOJ provided the Veteran with an October 2014 duty to assist letter, obtained the requested VA treatment records, and obtained an additional VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that the adequate VA examination reports, as discussed in this decision, show that the Veteran does not have a current PTSD diagnosis under either version of the DSM.  See May 2010 (DSM-IV) and November 2014 (DSM-5) VA examination reports.  Therefore, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.

The Veteran contends that he developed a psychiatric disorder due to his Vietnam experiences, such as rocket attacks and witnessing deaths, as well as his reported symptoms during service.  See, e.g., October and November 1974 service treatment records; November 2009 and May 2014 written statements; May 2010 VA examination.  He has indicated that he should be granted service connection for PTSD "under the new relaxed rules."  See October 2010 NOD.  The Veteran is already service connected for psychophysiologic gastrointestinal reaction (nausea, vomiting, knot in stomach).  See, e.g., March 1975 VA examinations.

The post-service evidence indicates that the Veteran has not received any mental health treatment.  The May 2010 and November 2014 VA examiners specifically noted that the Veteran has not received any mental health treatment.

The Veteran was afforded a VA examination in May 2010.  The examiner determined that the Veteran's reported symptoms did not appear to be of clinical significance, and therefore, no PTSD diagnosis was warranted at that time.  In so finding, the examiner indicated that while the Veteran did appear to meet the stressor criterion for a diagnosis of PTSD, he did not appear to meet the other required criteria under the DSM-IV for a diagnosis.

The Veteran was afforded a VA examination in November 2014.  The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  In so finding, the examiner indicated that the Veteran's claimed stressor was adequate to support a diagnosis of PTSD and was related to his fear of hostile military or terrorist activity.  However, his responses during the examination did not support a diagnosis of PTSD, as not all of the DSM-5 criteria were met, and his symptoms fell well below the suggested cut-off in terms of number and symptom severity.  The examiner also indicated that the Veteran had never been diagnosed or treated for PTSD, noting the finding of no diagnosis on the prior VA examination.

In this case, the medical evidence does not show that the Veteran has actually been diagnosed with PTSD.  The VA examiners determined that the Veteran's symptoms did not meet all of the DSM criteria for a current PTSD diagnosis, as required under the regulations.

The Board has considered the statements of the Veteran and his representative.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the questions in this case of whether the Veteran has a PTSD diagnosis is related to a highly complex psychiatric determination which extends beyond an immediately observable cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Nevertheless, to the extent that the Veteran and his representative are competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers are of greater probative weight than the more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for them.  Thus, these statements outweigh the lay statements of record.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran does not have a current PTSD diagnosis.  Thus, the claim does not satisfy this element necessary for service connection, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Remand is required to obtain an additional VA medical opinion.  Specifically, the November 2014 VA examiner determined that the Veteran did not have any current mental health disorder.  However, she also indicated that the Veteran endorsed symptoms of depression, and some symptoms were likely related to his medical conditions, rather than depression.  The Veteran is service connected for multiple disorders.  See, e.g., July 2014 rating decision codesheet.  Based on the foregoing, the Board finds that the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD on a secondary basis has been raised by the record.  A medical opinion addressing this matter would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the November 2014 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of any current acquired psychiatric disorder other than PTSD.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

For each currently diagnosed psychiatric disorder other than PTSD under either the DSM-IV or DSM-5 criteria, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the reported in-service circumstances and symptoms. 

The examiner must also state whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed acquired psychiatric disorder other than PTSD was caused by or permanently aggravated by a service-connected disability, including ischemic heart disease, diabetes mellitus, hearing loss, tinnitus, chronic otitis externa, and psychophysiologic GI reaction.

In providing this opinion, the examiner must explain the findings in the November 2014 VA examination report (assessing no current diagnosis) that the Veteran endorsed symptoms of depression, and some symptoms were likely related to his medical conditions rather than depression.

The examiner is also asked to discuss the Veteran's contention that he developed a psychiatric disorder due to his Vietnam experiences, such as rocket attacks and witnessing deaths, as well as his reported symptoms during service.  See, e.g., October and November 1974 service treatment records; November 2009 and May 2014 written statements; May 2010 VA examination.  It is noted that the Veteran is already service connected for psychophysiologic gastrointestinal reaction (nausea, vomiting, knot in stomach).  See, e.g., March 1975 VA examinations.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


